Citation Nr: 1540498	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  15-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the 10 percent rating for scar status post, neuro stimulator implant, left iliac crest, was properly reduced to 0 percent, effective April 1, 2013 (left hip scar).

2.  Entitlement to a rating higher than 20 percent for right leg pain due to Achilles tendinitis.

3.  Entitlement to a compensable rating for right second toe succession surgery.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for sleep condition.

6.  Entitlement to service connection for painful intercourse and decreased libido with hypesthesia.

7.  Entitlement to service connection for bilateral hip condition.

8.  Entitlement to service connection for acid reflux.

9.  Entitlement to a temporary total disability rating for treatment requiring convalescence based on a March 26, 2008, surgery.

10.  Entitlement to a compensable rating for midline lower back scar, status post neuro-stimulator implant (mid back scar).

11.  Entitlement to a rating higher than 10 percent for reflex sympathetic dystrophy, right peroneal nerve.

12.  Entitlement to a compensable initial rating for reflex sympathetic dystrophy, left leg.

13.  Entitlement to service connection for a skin condition, to include tinea corporis of arms and legs.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to December 2003.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2013 rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) and a February 2014 rating decision of the St. Paul, Minnesota, VARO.  Jurisdiction was subsequently returned to the Winston-Salem, North Carolina VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, through her attorney, has raised the issues of entitlement to service connection for a disability characterized by voiding dysfunction and entitlement to a separate compensable rating for a right Achilles scar.  As such, these issues have been raised by the record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of higher ratings for mid back scar and reflex sympathetic dystrophy of the bilateral lower extremities, service connection for a skin condition, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A 10 percent rating for the Veteran's left hip scar had been in effect for less than five years.

2.  The rating assigned the left hip scar was reduced to 0 percent in a January 2013 rating decision, effective April 1, 2013.

3.  Clear improvement in the Veteran's service-connected left hip scar has been shown.

4.  The Veteran's right leg pain due to Achilles tendinitis is characterized by pain and limitation of motion during frequent flare-ups.

5.  The Veteran's headaches are likely due to her service connected right Achilles injury.

6.  The Veteran's sleep condition is likely due to her service connected right Achilles injury.

7.  The Veteran's painful intercourse and decreased libido with hypesthesia is likely due to her service connected right Achilles injury.

8.  The Veteran's bilateral hip condition is likely due to her service connected right Achilles injury.

9.  The competent and credible evidence does not show that the Veteran has acid reflux related to her military service.

10.  The Veteran's claim for a temporary total evaluation for convalescence based on surgery performed in March 2008 was received more than one year after the medical procedure upon which the claim for convalescence is based.


CONCLUSIONS OF LAW

1.  The reduction of the 10 percent evaluation for the Veteran's for left hip scar to 0 percent, effective April 1, 2013, was proper.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.105(e), 3.344, 4.118, Diagnostic Code 7804 (2014).

2.  The criteria for a rating higher than 20 percent for right leg pain due to Achilles tendonitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5299-5271 (2014).

3.  The criteria for a compensable rating for right second toe succession surgery are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5299-5283 (2014).

4.  The Veteran has headaches that are the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The Veteran has a sleep condition that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  The Veteran has a condition characterized by painful intercourse and decreased libido with hypesthesia that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

7.  The Veteran has a bilateral hip condition that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

8.  Residuals of acid reflux were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

9.  The criteria for a temporary total evaluation due to treatment for a service-connected condition requiring convalescence have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.30 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

With regard to the reduction at issue, inasmuch as the reduction was initiated by VA, and not by the Veteran, it is not an "application" to which the VCAA notification provisions apply.  The Board notes that reductions are subject to a separate set of regulatory due process provisions governing the notice to be supplied, and that those regulations were observed by VA in this case.  The Veteran received notice of the proposed reduction, along with the reasons for the reduction and notice of her right to a predetermination hearing, and was allowed the appropriate time to respond.  The RO implemented the reduction in accordance with the time periods specified in 38 C.F.R. § 3.105.  The Board finds that all due process notification requirements applicable to the reduction issue have been complied with by VA.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for acid reflux.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to acid reflux.  Furthermore, the record contains no competent evidence suggesting a causal relationship between a current acid reflux disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reduction - Left Hip Scar

The Veteran was originally service connection for left hip scar in a January 2010 rating decision.  This rating decision assigned a 10 percent evaluation, effective September 22, 2009.  The Veteran did not appeal that decision and no new and material evidence was received within one year of its issuance.  Thus, that rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.1103.

In a September 2012 rating decision the RO proposed a reduction in the Veteran's disability evaluation from 10 percent to 0 percent.  The reason for this reduction (that the scar was no longer painful and therefore no longer met the criteria for the 10 percent rating) was explained in that rating decision.

The Veteran was provided notice of the proposed reduction in a September 2012 letter that was mailed to the Veteran's address of record.  See 38 C.F.R. § 3.105(e) (setting forth the notice requirements for reduction in the evaluation of a service-connected disability).

The Veteran did not request a hearing or submit additional evidence with 60 days of that letter.  Because no hearing was held, the final determination was made based on the evidence of record.  In a January 2013 rating decision, the RO reduced the Veteran's disability evaluation from 10 percent to 0 percent, effective April 1, 2013.

The rating at issue in this case was in effect for less than five years.  As such, it was not entitled to the special regulatory protections of 38 C.F.R. § 3.344(a), (b), and could be reduced based upon a showing that the disability had improved.  38 C.F.R. § 3.344(c); see also Brown v. Brown, 5 Vet. App. 413, 420-21 (1993)(holding that a reduction requires determinations, based on a preponderance of the evidence, that an improvement has occurred and that such improvement reflects an improvement in ability to function under ordinary conditions of life and work).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).

The Veteran's left hip scar was rated under DC 7804, which provides a 10 percent rating for a scar not of the head, face, or neck that is unstable or painful.  38 C.F.R. § 4.118.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804, Note (1).

The Veteran's left hip scar is the result of her March 2008 surgery for implantation of neurostimulator leads.  At the time of the November 2009 VA examination, which formed the basis of her earlier rating, the Veteran's left hip scar was noted to be painful on examination.

The June 2012 examination stated in the medical history section that the Veteran's scars on her trunk or extremities were not painful or unstable.  It was described as a 4 cm. linear scar that did not result in limitation of function.  There were no other pertinent physical findings complications conditions signs and/or symptoms (such as muscle or nerve damage) associated with this scar.  It did not affect the Veteran's ability to work.

The Veteran's attorney has argued that this examination is inherently inadequate as the examiner also notes the Veteran's complaints of bilateral hip pain and a painful and/or unstable scar on the right Achilles tendon.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  The Board will address both of the attorney's contentions in turn.

Although the scar is located on the Veteran's left iliac crest, which is roughly her left hip, both the Veteran and the examiner are competent to differentiate hip pain from a painful scar located on the hip and that is what they have done here.  The Veteran specifically described flare-ups of hip pain and freezing up.  She does not attribute this pain to her scar and the Board also declines to do so.  As such, the Board finds this argument not compelling.

As for the attorney's claim that the examiner's failure to address the painful and/or unstable right Achilles scar in the scar examination renders void his findings that the Veteran's left hip scar is not painful or unstable.  Failure to address this right ankle scar within the earlier scar examination may be a shortcoming with regard to that disability, but not with regard to the scars specifically identified.  The scar examination specifically identifies two scars: this one on the left iliac crest and one on the right fourth digit.  The Veteran's left hip scar is specifically identified and this examination contained all information needed to rate this scar.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Thus, the Board finds the June 2012 VA examination adequate with regard to the left hip scar.

Additionally, the November 2012 peripheral nerve condition examination noted the presence of surgical scars, but found that these scars were neither painful nor unstable.

Thus, the June 2012 and November 2012 examinations show improvement in the Veteran's left hip scar symptoms.  Specifically, this scar is no longer noted to be painful on examination.  These two examinations, several months apart both reflect the absence of pain associated with this surgical scar.  As such, the evidence of record at that time clearly shows improvement in the Veteran's disability symptoms that were reasonably certain to be maintained under the ordinary conditions of life and in fact had been maintained during the interim.

In sum, the reduction of the Veteran's disability rating for left hip scar from 10 to 0 percent was proper.  The Board has considered the applicability of the benefit of the doubt rule.  As the preponderance of the evidence shows the reduction was proper, the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Leg Pain Due to Achilles Tendinitis

The Veteran was originally granted service connection for right leg pain secondary to Achilles tendonitis in a January 2005 rating decision.  At that time, a 20 percent rating was assigned effective January 1, 2004.  That rating was continued in a January 2010 rating decision.  Most recently, the Veteran submitted a claim for right ankle condition in September 2011, which was accepted as a claim for an increased rating.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of her September 2011 claim.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

The Veteran's right leg pain due to Achilles tendonitis is rated under hyphenated diagnostic code 5299-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

DC 5271 provides diagnostic criteria for limitation of motion of the ankle.  38 C.F.R. § 4.71a.  The current 20 percent rating is the maximum rating under this diagnostic code and represents marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  Higher ratings are available under DC 5262 and DC 5270.  

DC 5262 provides diagnostic criteria for impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  A 30 percent rating requires malunion of the tibia and fibula with marked knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.  A 40 percent rating requires nonunion of the tibia and fibula with loose motion requiring a brace.  Id.

DC 5270 provides diagnostic criteria for ankylosis of the ankle.  38 C.F.R. § 4.71a.  A 30 percent rating is available for ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between zero and 10 degrees.  38 C.F.R. § 4.71a, DC 5270.  A 40 percent rating requires ankylosis of the ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.

In her September 2011 statement, the Veteran reported popping of her ankle and visible loss of range of motion and strength.

In June 2012, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran complained of cramping in her calves, tightness, swelling, and soreness to the touch.  She reported flare-ups of "almost locking in place."  Range of motion testing found full range of motion with pain beginning after 45 degrees plantar flexion and after 20 degrees dorsiflexion.  There was no additional limitation of function with repeat testing.  Muscle strength was normal.  No joint instability was shown with testing.   There was no ankylosis.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  She did not use an assistive device to ambulate.  This disability did not impact her ability to work.  The June 2012 x-ray found a normal right ankle.

In February 2014, the Veteran again underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported flare-ups of difficulty walking and inability to get out of bed.  During flare-ups she needed help with everything.  Range of motion testing found full range of flexion and extension without objective evidence of pain.  The Veteran was able to perform repetitive use testing without functional loss or additional limitation of motion.  She did not have tenderness or pain to palpation for joint line or soft tissues.  She had full muscle strength in his knee and objective testing found no instability.  There was no history of recurrent patellar subluxation or dislocation.  She had no history of knee surgery.  There were no associated scars.  She did report tingling nerve pain in the right lower leg with palpation and use.  Neurostimulator was in place to block neuropathic right lower leg pain.  She occasionally used a cane to ambulate.  Specifically she stated that she used a cane on bad days so that she could make it to the bathroom.  There was no functional impairment of this extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  A February 2014 x-ray of the right tibia-fibula showed no evidence of fracture or other significant bone or soft tissue abnormality.  This disability impacted the Veteran's ability to work in that she could not work at all.  She reported being laid up at least once per week, constantly taking 4-5 weeks for surgery recoveries, frequently going to doctors' appointments, and being lethargic, loopy, unable to drive, concentrate, focus or make decisions due to side effects of her medication.

Based on the above, the Veteran's right leg pain secondary to Achilles tendonitis is characterized by pain and flare-ups of inability to use her leg.  This additional limitation during frequent flare-ups is sufficient to warrant the current maximum (20 percent) rating under DC 5271.  38 C.F.R. § 4.71a.  Thus, the Board has considered whether consideration under another diagnostic code is appropriate and would yield a higher rating.  There is no showing of malunion or nonunion of the tibia and fibula as required for a higher rating under DC 5262.  Id.  Likewise, there is no finding of ankylosis as required for a higher rating under DC 5270.  Id.  Thus a rating higher than 20 percent is not warranted for right leg pain secondary to Achilles tendonitis.

Right Second Toe Succession Surgery

The Veteran was originally granted service connection for right second toe succession surgery in a January 2005 rating decision.  At that time, a noncompensable (0 percent rating) was assigned effective January 1, 2004.  The Veteran submitted a claim for an increased rating in September 2011.

The Veteran's right second toe succession surgery symptoms are evaluated under hyphenated diagnostic code 5299-5283.

DC 5283 provides diagnostic criteria for malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a.  Moderate malunion or nonunion of the tarsal or metatarsal bones warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5283.  Moderately sever malunion or nonunion of the tarsal or metatarsal bones warrants a 20 percent rating.  Id.  Severe malunion or nonunion of the tarsal or metatarsal bones warrants a 30 percent rating.  Id.  Actual loss of use of the foot is rated 40 percent.  38 C.F.R. § 4.71a, DC 5283, Note.

The Board notes that the terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In her September 2011 statement, the Veteran reported symptoms of lost feeling and coldness.

In June 2012, she underwent a VA examination in conjunction with this claim.  At that time, the examiner found no Morton's neuroma, metatarsalgia, hammertoes, hallux valgus, hallux rigidus, claw foot (pes cavus), malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot, or other foot injury.  The Veteran did not use an assistive device.  There is no functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imagining studies were normal.  This disability did not impact her ability to work.  This examiner also noted a right fourth digit surgical repair scar, but found that this scar was linear, measured 1.5cm, and was not painful or unstable.  It did not result in limitation of function or impact her ability to work.

Based on the above, the Veteran's right second toe succession surgery does not warrant a compensable rating.  The record does not show any malunion or nonunion of the tarsal or metatarsal bones as required for a compensable rating under DC 5283.  38 C.F.R. § 4.71a.  The Board has also considered whether a compensable rating is warranted under another diagnostic code.  To this end, the medical evidence of record specifically found no evidence of weak foot (DC 5277), claw foot (DC 5278), Morton's disease (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), or hammer toes (DC5282).  See 38 C.F.R. § 4.71a.  Thus higher ratings are not available under those diagnostic codes.  Moreover, the Veteran has not reported symptoms equal to at least a moderate foot injury as required for a compensable rating under DC 5284.  See id.  Additionally, the Board notes that amputation of the right second toe without metatarsal involvement would also warrant a noncompensable rating.  See 38 C.F.R. § 4.71a, DC 5172.  Therefore, the Board finds that a compensable rating for right second toe succession surgery is not warranted.

The Veteran has reported neurologic symptoms that she attributes to this disability.  These symptoms of lost feeling and coldness align with the diagnostic criteria for the peripheral nerves of the right lower extremity, specifically the common peroneal nerve.  See 38 C.F.R. § 4.124a, DC 8621.  The Veteran is currently service connection for a disability affecting this nerve and the current severity of this disability is the subject of the remand below.  To provide a separate rating under this diagnostic code for the symptoms the Veteran attributes to her right second toe succession surgery would be impermissible pyramiding.  See 38 C.F.R. § 4.14.  Thus, the Board will not provide a separate rating here based on the Veteran's neurologic complaints, but she is encouraged to voice these complaints again at the time of her peripheral nerves examination.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Secondary Service Connection - Headaches, Sleep Disturbance, Painful Intercourse and Decreased Libido with Hypesthesia, and Bilateral Hip Condition

The Veteran is seeking service connection for headaches, sleep disturbance, painful intercourse and decreased libido with hypesthesia, and bilateral hip condition secondary to her service connected right ankle condition.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the January 2015 private opinion found that the Veteran has current headaches, sleep disturbance,  painful intercourse and decreased libido with hypesthesia, and bilateral hip condition are all related to her service connected right ankle disability.  As such secondary service connection is warranted for these disabilities.

Acid Reflux

The Veteran is also seeking service connection for acid reflux.  This condition was not addressed in the July 2015 opinion.

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).

In this case, the record does not show a current diagnosis of acid reflux.  Moreover, the Veteran's service treatment records are silent as to any complaints or treatment for acid reflux

Absent a finding of a current disability, service connection is not warranted.  Thus, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for acid reflux and the appeal must be denied.

Temporary Total Disability Rating for Treatment Requiring Convalescence

In September 2011, the Veteran filed a claim for a temporary total disability rating for the period following her March 2008 surgery, her July 2010 revision surgery, and a pending surgery.  In a January 2013 rating decision, she was awarded a temporary total disability rating following a September 2011 surgery.  In March 2013, the Veteran filed a claim of clear and unmistakable error (CUE) based on the RO's failure to address her claims of entitlement to a temporary total disability rating for a temporary total disability rating following a July 2010 surgery.  In a February 2014 rating decision she was awarded a temporary total disability rating following a July 2010 surgery.  She is still seeking a temporary total disability rating for the period following her March 26, 2008 surgery.

The March 2008 operative report shows that this surgery involved the implantation of a spinal cord stimulator lead for treatment of complex regional pains in the right lower extremity.  It was performed at a private medical facility in Palm Springs, California.  The record of this surgery was received by VA in September 2009.  In her August 2011 claim, the Veteran stated that she was unable to perform her activities of daily living from the time of her surgery through July 2008.

A total rating for convalescence will generally be effective from the date of hospital admission or outpatient treatment.  See 38 C.F.R. §§ 4.30, 3.401.  However, unless specifically provided otherwise, the effective date of an award based on a claim for increased compensation shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  It is specifically otherwise provided in only one instance: An increased award will be effective the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application for the increased award is received within one year from such date.  38 U.S.C.A. § 5100(b)(2); 38 C.F.R. § 3.400(o)(2).  

The first mention of this surgery within the record is the September 2009 submission of the operative report.  This was more than one year after the March 2008 surgery.  As such, the earliest effective date available for any increased rating claim was September 2008, which was after the convalescence period described by the Veteran in her claim.  Therefore a temporary total disability rating for an earlier period is not available.

Based on the above, the Board finds no basis upon which the Veteran's claim for a temporary total disability rating for the period following her March 26, 2008 surgery can be granted.

ORDER

The reduction of the Veteran's disability rating for left hip scar from 10 to 0 percent, effective April 1, 2013, was proper and entitlement to restoration of the 10 percent disability rating is denied.

Service connection for headaches is granted.

Service connection for sleep disturbance is granted.

Service connection for painful intercourse and decreased libido with hypesthesia is granted.

Service connection for bilateral hip condition is granted.

Service connection for acid reflux is denied.

A rating higher than 20 percent for right leg pain due to Achilles tendonitis is denied.

A compensable rating for right second toe succession surgery is denied.

A temporary total disability rating for treatment requiring convalescence based on a March 26, 2008, surgery is denied.


REMAND

Mid Back Scar

The September 2012 rating decision denied an increased rating for the Veteran's mid back scar indicating that this was based on the June 2012 examination.   That examination identified the left iliac crest scar, a right iliac crest scar, and a right toe scar.  On its face, this examination does not address the Veteran's mid back scar.  As such, a new examination, which specifically addresses this scar, is necessary.

Reflex Sympathetic Dystrophy, Bilateral Lower Extremities

As noted by the Veteran's attorney, the June 2012 examiner listed bilateral lower extremity symptoms attributable to peripheral nerve conditions including severe constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Additionally, the Veteran reported that her left foot itches constantly and was sensitive to the touch and she was unable to put pressure on her feet.  The examiner did not identify the nerves responsible for these symptoms, but did note that reflex dystrophy is subjective finding and its symptoms tend to come and go.  In November 2012 examination, a different examiner noted the same symptoms but found mild incomplete paralysis the Veteran's right deep peroneal nerve and normal left deep peroneal nerve.  

Clarification is necessary to explain how severe sensory symptoms were present in the left lower extremity but the corresponding nerves were deemed normal.  Likewise, the Veteran's attorney has argued that these examinations do not adequately reflect the Veteran's symptoms as no objective symptoms were present at the time of the examination.  A new examination is therefore necessary to address the current severity of symptoms and to identify the nerve affected.  If symptoms are again identified but not associated with a particular nerve, the examiner should provide a detailed explanation as to how that determination was reached.

In her claim for an increase in her right toe succession surgery rating, the Veteran reported neurologic complaints of loss of feeling and coldness, which appear to be associated with the peroneal nerve.  If, instead, the examiner finds neurological impairment to additional nerves, he or she should so state.

Skin Condition

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran was treated for acte urticaria (hives) in May 2002 while in service.  Navy Hospital records dated July 2010 include tinea corporis among the Veteran's chronic problems.  These factors are sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Currently, the Veteran does not meet the threshold percentage requirements for TDIU.  See 38 C.F.R. § 4.25.  This may change with the effectuation of the service connection awards granted above.

If, however, the Veteran still fails to meet this threshold percentage requirement, the claim may still be referred to the Director, Compensation Service, for consideration of an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  In the present case, the February 2014 VA examination and January 2015 private opinion has suggested just that.  As such, if the Veteran continues to fall short of the threshold percentage requirements for TDIU, her claim should be referred to the Director, Compensation Service, for consideration of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA scar examination to determine the current severity of the Veteran's mid back scar (described in the November 2009 examination report as a linear scar on the midline lower back measuring 6 x .5cm).

If the scar described in the November 2009 examination is no longer present, the examiner should so state.

The claims folder, including this remand, must be sent to the examiner for review.

2.  Schedule the Veteran for a VA neurologic examination to determine the current severity of the Veteran's reflex sympathetic dystrophy of the left leg and right peroneal nerve.

a.  Specifically, the VA examiner should address any sensory, motor, reflex, and/or pigmentation symptoms attributable to these conditions.

b.  The examiner should also identify which nerves are affected by these disabilities.  If any identified symptoms are not associated with a particular nerve, the examiner should provide a detailed explanation as to how that determination was reached.

c.  If the Veteran has additional neurologic symptom of either lower extremity that are not attributable to these disabilities, the examiner should indicate the cause of these symptoms.

The claims folder, including this remand, must be sent to the examiner for review.

3.  Schedule the Veteran for a VA dermatologic examination for the purpose of determining the nature and etiology of any skin condition found to be present.  Specifically, the VA examiner should answer the following:

Is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current skin condition is attributable to her in-service urticaria?

The claims folder, including this remand, must be sent to the examiner for review.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

4.  If the Veteran still fails to meet the threshold percentage requirements under 38 C.F.R. § 4.16 (a), refer her claim for TDIU to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

5.  Thereafter readjudicate the claims in light of any additional evidence obtained.  If any of the benefits sought are not granted, issue a supplemental statement of the case and give the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


